United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-3032
                     ___________________________

                              Leonard E. Fogle

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                           Submitted: July 7, 2016
                            Filed: July 12, 2016
                               [Unpublished]
                               ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Leonard E. Fogle appeals the district court’s1 order affirming the
Commissioner’s determination that he is not entitled to disability insurance benefits,
after his hearing before an administrative law judge. Upon de novo review, see Perks
v. Astrue, 687 F.3d 1086, 1091, 1093 (8th Cir. 2012), we are satisfied that the decision
is supported by substantial evidence on the whole record, and that Fogle’s arguments
on appeal provide no basis for reversal. The judgment of the district court is affirmed.
See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Thomas J. Shields, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-